UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2007 ACCELLENT INC. (Exact name of registrant as specified in its charter) Maryland 333-130470 84-1507827 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Fordham Road Wilmington, Massachusetts 01887 (Address of principal executive offices) (Zip Code) (978) 570-6900 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 5, 2007, Accellent Inc. (the “Company”) issued a press release announcing the results of the Company’s financial results for the quarter ended September 30, 2007. The press release is furnished as Exhibit 99.1 to this current report and is incorporated by reference in this Item 2.02. As provided in General Instruction B.2 of Form 8-K, the information and exhibits contained in this Form 8-K shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall they be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1 Press release, dated November 5, 2007, announcing third quarter 2007 financial results (this exhibit is furnished and not filed) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 5, 2007 ACCELLENT INC. By: /s/ Jeremy A. Friedman Name:Jeremy A. Friedman Title:Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1 Press release, dated November 5, 2007, announcing Third quarter 2007 financial results (this exhibit is furnished and not filed)
